DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on January 25, 2021.
The Applicant’s amendments to the specification regarding informalities have been acknowledged, therefore the specification objections have been withdrawn.
The Applicant’s amendments to the claim numbering has been acknowledged, therefore the claim objections have been withdrawn.
The Applicant’s amendments to Claims 23, 27, and 30 regarding the relative terms have been acknowledged and persuasive, however claim 30 contained multiple instances of the relative term substantially and not all were amended therefore the 35 USC § 112(b) rejections have been withdrawn for claims 23 and 27.
The applicant’s amendment to Claim 21 has been acknowledged and has necessitated the new grounds of rejection set forth in this office action.
The applicant’s terminal disclaimer regarding the Double Patenting rejections based on copending applications 16/139,625 and 14/982,288 (now published Patent US10799211B2) has been acknowledged, therefore the Double Patenting rejections have been withdrawn.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to Provision Application No. 62/490,993, filed April 27, 2017, is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 25, 2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially” in claim 30 is a relative term which renders the claim indefinite. The term "substantially oval or cylindrical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claim recites the limitation of "substantially oval or cylindrical" which is indefinite because it is not clear to what shape is accepted as "substantially oval or cylindrical". Most pertinent part of the present specification states “As shown in Figs. 4-6, deployment mechanism 410 includes a generally ring- shaped applicator 415 and multiple elastic bands 420 (most clearly shown in Fig. 6). Ring-shaped applicator 415 is formed of a rigid material (such as a plastic or polymer) and is secured to open end 115 of tubular portion 105” [0029]. This does not define the requisite degree, and one of ordinary skill in the 
The dependent claims are also being rejected due their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 21-25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hadzic (US 20160331344 A1), in view of Seitz (US 20150069728 A1), and further in view of Desai et al. (US 20170128042 A1).
Regarding Claim 21, Hadzic discloses a protective sheath assembly for covering an ultrasound transducer (Abstract), comprising:
a sheath (abstract) comprising:
a tubular portion (Based on Figs. 1-4 it is interpreted that the sheath is tubular) formed of a first flexible material (Figs. 3-4 show the sheath pre and post deployment showing that the material of the tubular portion is flexible) and having a first end and a second end (Fig.1 shows an open end of the sheath 106 and a closed end 108); and
a planar portion secured to the first end of the tubular portion to close the first end of the tubular portion (Fig.1 shows a closed end of the sheath 108 with a surface contacting region 110, Para [0005] discloses “the insonating surface contacting region 110 is preferably flat and without seams that might otherwise interfere with transmission of the ultrasonic waves” interpreted as a flat surface that would need to be secured to the tubular portion in some way, Fig.6 shows a three dimensional view of the sheath showing a planar surface),
wherein the second flexible material comprises: a substrate layer (The surface contacting region 110 is interpreted as the substrate comprising of a contacting region outer surface 112 and a contacting region inner surface 114, Para [0005] – “the insonating surface contacting region 110 comprises a contacting region outer surface 112, i.e., that surface coextensive with the insonating surface contacting 110 on an outer side of the sheath 104, and a contacting region inner surface 114, i.e., that surface coextensive with the insonating surface contacting region 110 on an inner side of the sheath 104”);
and at least one hydrophilic coating layer applied to a surface of the substrate material (Figs.7 and 8 show a layer of ultrasound gel on the inner surface of the surface contacting region or both the inner and outer surface of the surface contacting region, Para [0022] discloses “Those having skill in the art will appreciate that any of a number of suitable ultrasonic gels or other ultrasound-coupling medium (e.g., water, oil, etc.) may be used for this purpose”, oil is hydrophilic which is known to those with ordinary skill in the art.
Conversely Hadzic does not teach the planar portion is formed of a second flexible material that is different from the first flexible material, wherein the at least one hydrophilic coating layer is configured to be activated by water or saline prior to use to provide acoustic coupling between the ultrasound transducer and the patient.
However Seitz discloses the planar portion is formed of a second flexible material (Fig.2B shows a closed end with a planar surface having a vent, Para [0071] discloses that the vent material may comprise of microfiber material which is known to be flexible) that is different from the first flexible material (Para [0062] – “The elongated sleeve may be made out of any suitable material including but not limited to plastic, metal, glass, composites, combinations of said materials, and the like”, plastic would have some flexibility therefore the elongated sleeve and the closed end are made of two different flexible materials).
	Hadzic and Seitz are both analogous arts considering they are both in the field of probe coverings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadzic to incorporate the two flexible materials of Seitz to 
Conversely Hadzic and Seitz do not teach wherein the at least one hydrophilic coating layer is configured to be activated by water or saline prior to use to provide acoustic coupling between the ultrasound transducer and the patient.
However Desai discloses wherein the at least one hydrophilic coating layer (Para [0085] – “the body contact layer 34 is typically hydrophilic so as to be acoustically conductive as well.”) is configured to be activated by water or saline prior to use to provide acoustic coupling between the ultrasound transducer and the patient (Para [0085] – “The outer surface body contact layer 34 has controlled openings, such as submicron or micron sized openings (e.g. 1 nm, 0.05 μm to 2.0 μm), which both assist in retention of couplant within the adjacent couplant layer 32 and allow a slow release of the couplant from the couplant layer 32 to the skin or body surface. Thus, the body contact layer 34 can be considered as a filter itself or it may be comprised of such a filter… The release of couplant creates an uninterrupted pathway of acoustic conductance from the probe 14 to the skin or body surface of the patient. In other words, the release of couplant to the body surface causes the body surface to be acoustically conductive with the ultrasound. In many instances, the couplant is water” Therefore there is a slow release of water from the couplant through the body contact layer to provide acoustic coupling, it is interpreted the hydrophilic layer would be activated as soon as it is in contact with the couplant layer of water and therefore being activated prior to use.
Hadzic and Desai are both analogous arts considering they are both in the field of Ultrasound probe coverings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadzic and Seitz to incorporate the hydrophilic coating layer of Desai to achieve the same results. One would have motivation to combine because it contains 
Regarding Claim 22, Hadzic, Seitz, and Desai disclose all the elements of the claimed invention as cited in Claim 21.
Conversely Hadzic does not teach the substrate layer comprises a polyurethane material.
However Desai et al. hereinafter Desai discloses the substrate layer comprises a polyurethane material (Para [0061] – “In some embodiments, the contact layer 30 is comprised of quartz or a polymer such as polyethylene, polyurethane, polypropylene, polyester, ethylene vinyl acetate, polyvinyl chloride, or the like”, Fig. 4 – 30 is interpreted as the substrate layer.)
Hadzic and Desai are both analogous arts considering they are both in the field of Ultrasound probe coverings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadzic and Seitz to incorporate the substrate layer of Desai to achieve the same results. One would have motivation to combine because it contains “specialized layers to provide an uninterrupted pathway of acoustic conductance from the probe to the surface of the body throughout the procedure while introducing minimal to no attenuation of ultrasound wave transmission.” (Abstract).
Regarding Claim 23, Hadzic, Seitz, and Desai disclose all the elements of the claimed invention as cited in Claims 21 and 22.
Conversely Hadzic does not teach the polyurethane layer has a thickness ranging from approximately 1.0 to 0.025 millimeters.
However Desai discloses the polyurethane layer has a thickness ranging from approximately 1.0 to 0.025 millimeters (Para [0061] – “In some embodiments, the contact layer 30 has a thickness in the .
Hadzic and Desai are both analogous arts considering they are both in the field of Ultrasound probe coverings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadzic and Seitz to incorporate the substrate layer of Desai to achieve the same results. One would have motivation to combine because it contains “specialized layers to provide an uninterrupted pathway of acoustic conductance from the probe to the surface of the body throughout the procedure while introducing minimal to no attenuation of ultrasound wave transmission.” (Abstract).
Regarding Claim 24, Hadzic, Seitz, and Desai disclose all the elements of the claimed invention as cited in Claim 21.
Hadzic further discloses the at least one hydrophilic coating layer comprises a hydrophilic coating layer applied to an outside of the substrate layer, such that during use, the hydrophilic coating layer engages a patient (Fig.8 shows a layer of ultrasound gel 842 which can be a hydrophilic substance such as oil as cited above that is placed on the outer surface 812 of the surface contacting region, Para [0024] discloses that the gel on the surface “eliminates the need to separately dispense a conducting medium on the sheath, thereby facilitating use of the cover 802” therefore it can be interpreted that the layer of gel engages the patient while in use once the protective outer barrier 818 is removed).
Regarding Claim 25, Hadzic, Seitz, and Desai disclose all the elements of the claimed invention as cited in Claim 21.
Hadzic further discloses the second flexible material further comprises: an adhesive layer formed on an inside surface of the substrate material opposite to the hydrophilic coating layer (Fig.9 shows the , such that upon insertion of the ultrasound transducer into the tubular portion, an operating end of the ultrasound transducer engages the adhesive layer (Fig.6 shows an operating end of an ultrasound transducer engaging with the medium on the inner surface).
Regarding Claim 28, Hadzic, Seitz, and Desai disclose all the elements of the claimed invention as cited in Claims 21 and 25.
Hadzic further discloses a release layer provided over the adhesive layer (Fig.9 shows an inner barrier on top of the adhesive layer), wherein the release layer is to be removed prior to insertion of the ultrasound transducer (As shown in Fig.6 the inner barrier is removed prior to insertion of the ultrasound transducer).  
Regarding Claim 29, Hadzic, Seitz, and Desai disclose all the elements of the claimed invention as cited in Claims 21.
Hadzic further discloses the at least one hydrophilic coating layer comprises: a first hydrophilic coating layer formed on an outside surface of the substrate layer; and 3Attorney's Docket No. 0080-1156 a second hydrophilic coating layer formed on an inside surface of the substrate layer (Fig.8 shows a ultrasound gel layer 842, which can be a hydrophilic substance such as oil as cited above, on the outer surface 812 as well as a layer of ultrasound gel 742 on the inner surface 714).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hadzic (US 20160331344 A1), in view of Seitz (US 20150069728 A1), Desai et al. (US 20170128042 A1) and further in view of Berard-Anderson et al. (US 20150018686 A1).
Regarding Claim 26, Hadzic, Seitz, and Desai disclose all the elements of the claimed invention as cited in Claims 21 and 25.
Hadzic further discloses the adhesive layer (Fig.9 shows the surface contacting region with a layer of ultrasound gel 842 on the outer surface 812 and an adhesive layer 916 on the inner surface 914)
the adhesive layer comprises a silicone gel adhesive coating.
However Berard-Anderson et al. hereinafter Berard-Anderson discloses the adhesive layer comprises a silicone gel adhesive coating (Para [0010] – “The first and second adhesive surfaces are preferably surfaces of the silicone gel. There may be two silicone gel layers respectively providing the first and second adhesive surfaces. Two similar silicone gel layers may be used, or alternatively the layers may be of different types with properties optimized for best adhesion to the probe and to the skin, respectively.”)
Hadzic and Berard-Anderson are both analogous arts considering they are both in the field of Ultrasound probe coupling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadzic and Seitz to incorporate the adhesion layer of Berard-Anderson to achieve the same results. One would have motivation to combine because “the silicone gel advantageously provides improved adhesion to typical ultrasound probe materials, which may be silicone rubber or the like, whilst also providing adhesion to the skin” (Para [0008]).
Regarding Claim 27, Hadzic, Seitz, and Desai disclose all the elements of the claimed invention as cited in Claims 21, 25, and 26.
Hadzic further discloses the adhesive layer (Fig.9 shows the surface contacting region with a layer of ultrasound gel 842 on the outer surface 812 and an adhesive layer 916 on the inner surface 914)
Conversely Hadzic does not teach the silicone gel adhesive coating has a thickness ranging from 0.2 to 0.025 millimeters.
However Berard-Anderson et al. hereinafter Berard-Anderson discloses the silicone gel adhesive coating has a thickness ranging from 0.2 to 0.025 millimeters (Para [0014] - “The thickness of the tape may be in the range 100 to 500 μm [0.1 – 0.5 mm], for example” See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of .
Hadzic and Berard-Anderson are both analogous arts considering they are both in the field of Ultrasound probe coupling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadzic and Seitz to incorporate the adhesion layer of Berard-Anderson to achieve the same results. One would have motivation to combine because “the silicone gel advantageously provides improved adhesion to typical ultrasound probe materials, which may be silicone rubber or the like, whilst also providing adhesion to the skin” (Para [0008]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hadzic (US 20160331344 A1), in view of Seitz (US 20150069728 A1), Desai et al. (US 20170128042 A1) and further in view of Heisig (WO 2009077176).
Regarding Claim 32, Hadzic, Seitz, and Desai disclose all the elements of the claimed invention as cited in Claims 21.
Conversely Hadzic and Seitz do not disclose a pouch having a first open end and a second open end, wherein the first open end is secured to the second end of the tubular portion, and wherein the pouch is configured to retain the sheath in a folded configuration prior to deployment and to provide a grasping surface for deploying the sheath along the ultrasound transducer.
However Heisig discloses a pouch having a first open end and a second open end (Fig. 1 shows a cardboard insertion aid 1 where figure 2 shows how the sheath is folded in Fig.1 therefore the cardboard insertion aid is a pouch, Figs. 5, 6, and 7 show the deployment of the sheath with a hand reaching inside to grab the probe from the opposite end therefore there are two open ends), 
wherein the first open end is secured to the second end of the tubular portion (It is interpreted by the examiner based on the figures that the open end of the sheath would be attached to the first , and 
wherein the pouch is configured to retain the sheath in a folded configuration prior to deployment (Fig.2 shows the folded configuration of the sheath inside the insertion aid) and to provide a grasping surface for deploying the sheath along the ultrasound transducer (It is interpreted by the examiner based on the figures that the insertion aid would be held in one hand providing a grasping surface of the sheath to eliminate touching and contaminating the sheath).
Hadzic and Heisig are both analogous arts considering they are both in the field of Ultrasound coverings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadzic and Seitz to incorporate the pouch-type deployment mechanism of Heisig to achieve the same results. One would have motivation to combine because “The non-sterile device is now packed sterile and an examination can be carried out sterile.” (Pg. 3 Paragraph 9).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hadzic (US 20160331344 A1), in view of Seitz (US 20150069728 A1), Desai et al. (US 20170128042 A1) and further in view of Prisco (US 20060063997 A1).
Regarding Claim 33, Hadzic, Seitz, and Desai disclose all the elements of the claimed invention as cited in Claim 21.
Conversely Hadzic does not teach a flexible band,
wherein, during assembly, the tubular portion is rolled about the flexible band into a collapsed configuration, and
wherein, during deployment, the tubular portion is unrolled from the flexible band.
a flexible band (Fig.1 – 103 is interpreted as the band, Para [0039] – “The probe cover has a retention bead 103 which holds the probe tip cover 100 onto the probe tip 301.”, the retention bead is used to hold the probe tip cover onto the probe therefore it is interpreted to be flexible),
wherein, during assembly, the tubular portion is rolled about the flexible band into a collapsed configuration (Para [0035] – “the disposable tip cover may be provided e.g., in a rolled form, where it will be rolled down onto the probe tip”, therefore it is interpreted that if the cover is unrolled during deployment it is rolled about the flexible band 103, placed at the open end of the cover as shown in Fig.1, during assembly), and
wherein, during deployment, the tubular portion is unrolled from the flexible band (Para [0035] – “the disposable tip cover may be provided e.g., in a rolled form, where it will be rolled down onto the probe tip”, therefore it is interpreted that it is unrolled from the flexible band 103, placed at the open end of the cover as shown in Fig.1, during assembly).
Hadzic and Prisco are both analogous arts considering they are both in the field of Ultrasound coverings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadzic and Seitz to incorporate the un-rolling deployment with a flexible band of Prisco to achieve the same results. One would have motivation to combine “to insure the sterile nature of the tip is not disturbed,” (Para [0036]).
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hadzic (US 20160331344 A1), in view of Seitz (US 20150069728 A1), Desai et al. (US 20170128042 A1), Prisco (US 20060063997 A1), and further in view of Anderson et al. (US 20050215901 A1).
Regarding Claim 34, Hadzic, Seitz, Desai, and Prisco disclose all the elements of the claimed invention as cited in Claims 21 and 33.
the adhesive layer is located on a top surface with respect to a user when in the collapsed configuration (Fig.9 shows the sheath in a collapsed configuration with the adhesive layer 916 on top).
Conversely Hadzic does not teach the tubular portion is folded concentrically about itself prior to being rolled about the flexible band,
However Prisco discloses being rolled about the flexible band (Fig.1 – 103 is interpreted as the band, Para [0039] – “The probe cover has a retention bead 103 which holds the probe tip cover 100 onto the probe tip 301.”, the retention bead is used to hold the probe tip cover onto the probe therefore it is interpreted to be flexible, Para [0035] – “the disposable tip cover may be provided e.g., in a rolled form, where it will be rolled down onto the probe tip”, therefore it is interpreted that if the cover is unrolled during deployment it is rolled about the flexible band 103, placed at the open end of the cover as shown in Fig.1, during assembly, )
Hadzic and Prisco are both analogous arts considering they are both in the field of Ultrasound coverings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadzic and Seitz to incorporate the un-rolling deployment with a flexible band of Prisco to achieve the same results. One would have motivation to combine “to insure the sterile nature of the tip is not disturbed,” (Para [0036]).
Conversely Hadzic and Prisco do not teach the tubular portion is folded concentrically about itself prior to being rolled
However Anderson et al. hereinafter Anderson discloses the tubular portion is folded concentrically about itself prior to being rolled (Fig. 14 shows the sheath being folded about itself concentrically and Fig.15 show it being rolled in the folded configuration, Para [0110] – “In one 400 is prepared as in FIG. 14 with the sheath partially placed inside out”).
Hadzic and Anderson are both analogous arts considering they are both in the field of Ultrasound coverings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadzic, Seitz, and Prisco to incorporate the folded over and rolled mechanism of Hadzic to achieve the same results. One would have motivation to combine “the doubled over sheath 400 may be rolled to create roles 414 and 416 in order to make the predeployed sheath 400 more compact.” (Para [0110]).
Regarding Claim 35, Hadzic, Seitz, Desai, and Prisco disclose all the elements of the claimed invention as cited in Claims 21 and 33.
Conversely Hadzic does not teach a pull tab secured to the second end of the tubular portion.
However Anderson discloses a pull tab secured to the second end of the tubular portion (Fig. 14 shows a tab 412 at the open end of the sheath, Para [0111] – “Seal 402 may be opened and the opening 428 passed over the applicator 422 using tab 412).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadzic, Seitz, and Prisco to incorporate the pull tab of Hadzic to achieve the same results. One would have motivation to combine “to prevent nonsterile contact with the opening” (Para [0111]).
Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The deployment mechanism for the ultrasound probe sheath claimed in claims 30 and 31 which includes a ring shaped applicator with an elastic band that is transitioned from the applicator to the transducer is not disclosed in any published prior art.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed January 25, 2021, with respect to the 35 U.S.C. §103 rejection of Claim 21 has been fully considered and is not persuasive. Applicant argues that Hadzic does not teach the limitation “a planar portion secured to the first end of the tubular portion to close the first end of the tubular portion”.  Applicant argues that nothing in Hadzic discloses or remotely suggests the limitation and Hadzic only teaches that the closed end is formed integrally with the side walls of the sheath and therefore the planar portion is not secured to the first end of the tubular portion.  Based on the examiners interpretation of the portion of Para [0005] cited by applicant this portion only teaches that the insonating surface contacting region comprises both a contacting region outer surface and a contacting region inner surface therefore the insonating surface contacting region includes a region on the inside and outside of the sheath.  For clarification examiner has included Fig.6 which shows a three dimensional view of the sheath showing a planar surface additionally the section of Para [0005] cited above in the rejection is interpreted by the examiner as a flat surface that would need to be secured to the tubular portion in some way.  Therefore Claim 21 stands rejected under 35 U.S.C. §103.
Applicant’s arguments, see page 10 last paragraph – page 11, filed January 25, 2021, with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR101406551B1 – an ultrasound sheath applicator is disclosed with multiple rubber bands placed along the applicator to be transitioned from the applicator to the transducer during deployment
US20040133144 – a bandage protector is disclosed with a flexible ring attached to the open end where the bandage protector can be unrolled onto the bandage therefore it is rolled about the flexible ring

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Primary Examiner, Art Unit 3793